IN RE:

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS - EL PASO

CASE NO.
Candy Dominguez

W>@@W>¢m¢m

Debtor(s) Chaptcr 13

CHAPTER 13 PLAN AND MOTIONS FOR
VALUATION AND LIEN AVOIDANCE

1:| AMENI)ED

 

 

lf you oppose the Plan’s treatment of your claim or any provisions of this Plan, YOU MUS'I` FILE AN OBJECTlON to confirmation
no later than fourteen (14) days before the continuation hearing date.

Use of thc singular word “chtor” in this Plan includes the plural where appropriate. All section references (“§”) are to the
Bankruptcy Code unless otherwise notcd.

 

 

The following matters may be of particular importance. Debtors must cheek one box on each line to state whether or not the Plan
includes each of the following itenu. lf an item is checked as “Not Included” or if both boxes are checked, the provision will be

ineffective if set out later in the Plan.

1. Plan Ovcrview

 

A limit on the amount of secured claim based on valuation of collateral for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l.l the claim, set out in Sections 7.8 and 7.9, which may result in a partial m lncluded 121 Not lncluded
payment or no payment at all to the secured creditor
Avoidance of a wholly unsecured lien orjudicial lien or nonpossessory, ~
1'2 nonpurchase-money security interest, set out in Sections 7.9 and 7.10 |:] lncluded lz] Not lncluded
1.3 Nonstandard provisions, set out in Section 8 [E lncluded l:l Not lncluded
2. Plan Summary

2.l Debtor's Plan payment will be 32000 per month, paid by E3rd Party Epay (if accepted by Trustee), lz]Payroll Order, or
|JDirect (Money Order or Cashier’s Check). Variable payments, if applicable, are proposed as follows:

IMonths ]Amount of Monthly I’aymcnt j
Payment # 1 = $2000 X 18 months, Mos Begin: 1, End: 18, TotalS 36000

|1 - 18 |$2000 j
Payment # 2 = 82765 X 42 months, Mos Begin: 19, End: 60, Total$ 116130

[19 - so l$zrss l
'I'he term of the Plan is § months. The gross amount to be paid to the Trustee (sometimes, the "base amount“) is
$157,130.00.

2.2 Under this Plan, the Trustce will pay all allowed priority claims in full; all allowed secured claims to the extent of the value
of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately §%
to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in the Plan.

This Plan does not allow claims. A creditor must file a proof of claim by thc applicable deadline to receive
distributions under the plan as contirmed. Creditors are referred to the chcral Rules of Bankruptcy Proccdure, the
Local Bankruptcy Rules for the Western District ofTexas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and dcadlines.

2.3 The aggregate value of Debtor's non-exempt assets is: $ 5,670.00 .

Soiiwan Copyright (c) 1996~2018 Bcst Case, LLC - www.beetcasc.com

Best Casc Bankruptcy

3. Vesting of Estate Propcrty

l_.] Upon confirmation of the Plan. all property of the estate shall vest in the l)ebtor, shall not remain property of the estate,
and shall not be subject to the automatic stay of§ 362; provided however, in the event of conversion ofthis case to chapter 7
the property of the Debtor as of` the petition date should revest in the estate.

11 Upon confirmation ol` the Plan, all property of the estate shall not vest in the Debtor. shall remain property of the estate.
and shall remain subject to the automatic stay of§ 362.

4. 'I`a.\' Rcfuntls and Annual Tax Returns
4.| 'l`ax Rcfunds.

All tax refunds received by Debtor (or either Debtor if ajoint case) while the chapter l3 case is pending shall be allocated as
set forth below:

l) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 sha|l. upon receipt. be
paid and turned over to the Truslce as additional disposable income and such amount shall increase the base amount of the
Plan. The Plan shall be deemed modified accordingly, and the 'l`rustee will file a notice of plan modification within 21
days of receipt of the tax refund;

2) This $2,000.00 annual limit shall apply to bothjoint-debtor and single-debtor caseSZ
3) The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph (l) above, Debtor may file a notice to retain the portion of the tax refund otherwise payable
to the Plan under subparagraph (l) with twenty-one (21) day negative notice as set forth in Local Rule 9014(a) it`, at the
time of receipt of a ref`und, Debtor’s Plan provides for the payment of` 100% of allowed general unsecured claims within
the tertii of this Plan. lf the Trustee does not object within the twenty-one (21) day negative notice period, Debtor may
retain that portion of the tax refund.

The 'I`rustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.
4.2 Annual Tax Rcturns.

Debtor shall provide a copy of` the annual post-petition income tax return to the Truslce if requested to do so or if required to
do so pursuant to the Standing Order for Chapter l3 Administration for the division in which this case is pending. lf this is a
joint case, each Debtor shall comply with this provision if` separate returns are filed.

S. Pre-Conlirmation Adequate Protcction l’aymcnts

Pre-confirmation adequate protection payments under § l326(a)(l) and § 502(b) shall be made as provided below, and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. A|l pre-confirmation payments i f required by § l326(c) and proposed below will be made by the Chapter 13 Trustee
without further order of the Court. Such payments shall be considered payments pursuant to § l326(a) and 28 U.S.C. §
586(e).

B. lfthe Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-confirmation
adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is due. To
receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a timely filed and
allowed proof of claim. The proof of claim must include proof of the creditor’s security interest and shall be served on the
Chapter 13 Trustee, the Debtor and Debtor’s attorney. The Truslce will thereafter commence disbursement of
preconfirrnation adequate protection payments in the next regularly scheduled monthly disbursement following the filing
of the claim, subject to normal operating procedures.

D. The Debtor proposes the following pre-confimtation adequate protection (“AP”) payments. The Trustee shall apply
pre-confirmation adequate protection payments to accrued interest, if applicable. and then to principal. AP payments shall
cease upon confirmation of the Plan.

 

 

` Monthly AP |nterest Rate’ t Othcr Treatment

lCredltor & Co|lateral Payment l lfC|aun is Remarks
ve el, v, _ ieOMscurede ee ,e , ei, fe e ee

 

:-NoNE. "

l eee eee ttttt e e. e ee ee le e eee e

6. Executory Contraets / Uncxpired Lcases / Contraets for Deed

Sol`t\vare Copyn`ght (c) 1996-2018 Best Case, LLC - mwv.bcstcasc.com liest Case Bankruptcy

().l Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume thc following executory contracts, unexpired
leases, and/or contracts for deed as follows:

l Current Monthly
l’ayment to be l’aid

Creditor ` l’ropcrty or Contract Descrrptlon mrcctly by the
l)ebtor

'-NoNE- 77 j l v
6.2 l’ursuant to § l322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired leases,
and/or contracts for deed:
:Creditor j l l’roperty in iiiii
,'NO?§'eE' ee ee e e e e e e e e

7. Trcatrrrcrrt of Claims
7.| Administrative C|aims & Requcst for Attorney Fecs.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All other
administrative claims, including Debtor’s attorney fees, shall be paid according to the terms ofthis Plan.

Upon confirmation of the Plan, the Court approves and awards $3,600.00 to Debtor's attorney as an administrative claim for
legal services performed in this case in accordance with thc applicable benchmark. Debtor's attorney may tile applications for
an additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for the Western District of
'l`exas, and the Standing Order for Chapter 13 Administration for the division in which this case is pending. lf additional
monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata basis. The
Trustee shall disburse payments to the attorney as follows:

` nn , in j f il Amount of F;l;z\id iil¢l’aymeht j jim j Atlditiiona|
'D“b‘r°j § A"°r"°’ gift g lThroqgh the Plan 7 _Mct@u: ii _r»rovisions
`Edgar Borrego 00787107 $3,310.00 l~¢| Standing Order
,e"'_l Othi°r, , ,e el , , l

7.2 Priority Claims.

All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by the
Trustee, unless: (l) the holder ofa particular claim agrees to a different treatment of such claim: or (2) such claim is provided
for under § l322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. lf` tlte Plan
identifies a creditor’s claim as a priority claim and the creditor files the claim as a general unsecured claim, the claim shall be
treated as a general unsecured claim unless otherwise ordered by the Court. lf any priority claim is filed for a debt that was
either not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a priority claim unless otherwise
ordered by the Court. Allowed priority claim(s) shall be paid without interest. unless otherwise ordered by the Court or unless
specifically allowed under § l322(b)(lO) and provided for below.

The amount set forth in the Plan is an estimate and ifthe actual allowed claim is in a different amount. the amount to be paid
pursuant to the Plan shall be the amount due on the allowed claim.

Domestic Support Obligations ("DSO”). The Trustee shall pay all pre-petition DSO claims through the Plan unless the Court
orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder`s agent,
pursuant to the teran of the DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

ii vi l f fir iii n in i: Est. l
Creditor l Description Est° C|alm Monthlv
Amount '
' n 7 7 rrrrrrrrrrrrrrrr j j 7 w Payment
l'NO,E,' e e l

lf additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata basis.
7.3 Arrcars on Assurned Exccutory Contraets/Leases/Contracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or contracts for
deeds. The amounts listed below by Debtor are estimates lf a creditor files a proof of claim and the claim for arrears or the
ongoing monthly payment is in a different amount titan stated below, the payments under the Plan shall be based on the

Soll\\are Cop_\right (c) l‘)‘)()-ZOIS Best Case, l.|.C - \\\n\'.bcstcase.com llest Case lianknrprcy

creditor’s claim unless a different amount is established by court order,

Those creditors holding claims within this class are as follows:

 

 

 

 

 

 

 

Creditor & Collateral Arrears & Treatment of Amount of Ongoing Monthly
Arrears Through the Plan Payment Through the Plan

-NONE-

7.4 Collateral to be Surrendcrcd.

Upon the entry of an order continuing the Plan or an order modifying the Plan, the stay shall automatically terminate with
regard to the collateral surrendered. Upon the entry of such order, the creditor shall have ninety (90) days from the date of the
order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will be paid

as a general unsecured claim. Any such claim is subject to objection.

Debtor surrenders the following collateral:

 

 

 

 

 

 

 

Creditor Collatcral Location of Co|lateral
-NONE-
7.5 Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.

lUSE ONLY lF THERE lS NO DEFAULT]

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been paid in
full as determined by the note and/or applicable nonbankruptcy law.

lf certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the Plan
for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and are
deemed to be payments made pursuant to the Plan.

The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 

 

 

 

 

 

 

 

 

 

 

Creditor Col|ateral g?:)etd Il`,;(;:ltl::l)t Renrarks :,(;‘;;t:f)
ACS Student loan $70,000.00 $0.00 Deferred student loan Debtor
Tax 13492 Emerald Fa|ls Dr. $0.00 $0.00 2019 and previous tax years Carrington
Assessor/Collector EI Paso, TX 79928 E| __ Mortgage
Paso County Services,
LLC
7.6 Mortgage Creditors: Ongoing Mortgage Payments & Dircct Mortgage Payments on Debtor’s Principal Rcsidencc.

Unless thc Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVISIONS 8.
Nonstandard Plan Provisions, the Trustee shall pay all postpetition monthly mortgage payments to the mortgagee. Ongoing
mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If Debtor makes
a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required below, the Trustee
shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage payment. Debtor shall provide
to the Trustee all notices received from Mortgage Creditors including, statements, escrow notices, default notifications, and
notices concerning changes of the interest rate if a variable rate mortgage. The automatic stay is modified to permit Mortgage
Creditors to issue such notices.

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed pursuant
to Bankruptcy Rule 3002.l(b) and to pay fees, expenses, and charges based on Notice filed pursuant to Bankruptcy Rule
3002. l(c). The Trustee may request that the Debtor file amended Schcdules 1 and J, and the Debtor shall do so on or within
thirty (30) days after receiving such a request from the Trustee. IfDebtor lacks the disposable income to pay the ongoing
mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to modify the Plan based on
Debtor’s current ineome, Debtor’s ongoing mortgage payment obligations, or as otherwise provided in § 1329.

Altematively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.l(b) or 3002.1(¢), the
Trustee may file a Notice of lncrease of Plan Payment with the Court if the Trustee reasonably believes that, under the
circumstances, the increased payment should be Debtor’s responsibility. The Trustee shall serve the Notice of lncrease of
Plan Payment on Debtor and Debtor’s counsel. Such circumstances include but are not limited to: (l) increase in the
mortgage payment or claim for expense is caused by Debtor’s failure to pay tax, insurance or other obligations to the
mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor’s full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases
where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount provided under
the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to general unsecured

Softwarc Copyn'ght (c) 1996-2018 Best Case, LDC - www.bestcase,com Bcst Case Bankruptcy

claims under the terms of the continued Plan by reason of § l325(a)(4) or otherwisc.

The amount set forth in a Notice of lncrease of Plan Payment shall become the modified Plan payment, and the Plan base
shall be correspondingly increased. The Debtor must tile a motion to modify Plan, supported by amended Schcdules l and J
as well as income verification, if the Debtor believes there is uot, at that time, sufficient disposable income to pay the
increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased Plan payment. The
Debtor’s motion to modify Plan shall be filed no later than thirty (30) days after Trustee’s Notice of lncrease in Plan Payment
is filed.

lt is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision of the Plan shall serve as adequate notice ofthe possibility.

lf Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently dcfaults, Debtor
should tile a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the payment of
the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to
modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom payments are to be
made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of the post-petition
delinquency including the gap between the date when Debtor modified the Plan and the date on which the Trustee is to
commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in the event of a
post-petition default.

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVISlONS 8. Nonstandard Plan Provisions. 'I'he Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on continuation of the Plan cause for such deviation.
Avoidance of administrative fees alone shall not be considered eausc.

The amounts set forth below are Debtor’s estimate and the allowed claim shall control as to the amounts. Tlrose creditors
holding a secured claim with ongoing mortgage payments are as follows:

 

 

 

 

 

 

 

 

 

Monthly {;:tc;::;r Payment Due
Creditor Property Address Mortgage . . Date (per Paid By:
informational
Payment contract)
purposes only)
Carrington Mortgage 13492 Emerald Fa|ls Dr. E| Paso, $1,731.00 3.00% 1st of month [Z] Trustee
Services, LLC TX 79928 E| Paso County (Conduit)
Debtor
(Direct)

 

Secured Claims: Cure Arrears on hong Term cht and Mortgage Arrears on Debtor’s

Principal Residence,

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set forth
bclow. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtor’s Principal
Residence, the default will be deemed cured and the note reinstated according to its original tenns, including the retention of
any security intercst. The pre-petition anears set forth below is an estimate only and the Trustee shall pay the pre-petition
anears based on the proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a court order,

lf there are insufficient funds to pay thc monthly payment to claims within this class, creditors in this class shall be paid on a
pro rata basis. lf additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
class on a pro rata basis.

The following secured creditors hold claims for anears in this class:

 

 

 

 

 

 

 

 

 

Monthly
. . . Estimatcd Payment or lnterest Rate ,
Creditor Collateral Descrrptron Arreamgc Mcthod of (".app"cablc) Remarks
Distribution
Carrington Mortgage 13492 Emerald Fa|ls Dr. E| $28,000.00 Pro-Rata 3.00% arrears incld.
Services, LLC Paso, TX 79928 El Paso February 2019
County

 

Secured Claims: Treatment ofClaim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/l Year

Sof\ware Copyright (c) 1996-2018 Best Cwe, LLC - www.bcstmse.com Best Casc Bm|d'uptcy

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (l) the
date the underlying debt. as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
under § 1328. lfthe case is dismissed or converted without completion ofall l’|an payments, the liens shall be retained by the
creditors pursuant to applicable non-bankruptcy law.

l)ebtor moves to value the collateral described below in the amounts indicated. The values as stated below represent the fair
market value ofthe collateral pursuant to § 506(a)(2). Objcctions to the valuation of collateral proposed by this Motion and
the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. lfno timely objection is filed. the
relief requested may be granted in conjunction with tlte confirmation of the l’|an.

The Trustee shall pay the allowed secured claims, which require the liling ofa proof of clairn, to the extent ofthe value ofthe
collateral or the full payment ofthe claim as specified below, plus interest thereon at the rate specified in this Plan. Failurc of
the secured creditor to object will be deemed acceptance of the plan under § l325(a)(5)(A) Except for secured claims for
which provision is nradc to pay thc full amount of the claim notwithstanding the value of the collateral, the portion of any
allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under Section 7.| 1 below.

 

n n y Equal 9l0
. l ' ' . . ‘Amount of t Falr Market lnterest Unsccured . . .,*
Creditor Collatcral Descrrptron Debt (Est) Value Rate ` i\)/lonthly C|aim 7C:.rrrrr.
7 7 j 7 7"¢ 7 77 7 7 l ayment 7 7¢7 "ii
-NONE- `

V*r*r* Debtor indicates byrnotation (Zj¢that the §§llateral which secures the claim was purchased within"910 days if a vehiclekorrwithin d
l year if personal property pursuant to § |325(a) (hanging paragraph).

lf additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a pro rata
basis.

|fany secured proof of claim is tiltier filed for a debt that was either not scheduled or scheduled as unsecured, the claim shall
be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest at 6.00 %
per annum and shall bc paid on a pro rata basis as funds become available after payment of any fixed equal monthly payments
payable to other secured creditors listed above.

7.9 Wholly Unsccured Claims.

NOTlCE OF DEBTOR’S lNTENTlON TO STR|P A WHOLLY UNSECURED LlEN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured clairn. The Plan
alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

lfyou disagree with the treatment proposed by thc Plan that will terminate your lien and that will pay your claim as a
`general unsecured claim, you must file an objection to the l’lan no later than fourteen (14) days before the confirmation l
lhcaring date. lfyou fail to object, the Bankruptcy Court may approve the Plan without further notice.

Upon entry ofa Discharge Order, the holder ofthe lien is required to execute and record a full and unequivocal release ofits
`1iens, encumbrances and security interests secured by the real property and to provide a copy ofthe release to the Trustcc,
Debtor, and Debtor’s counsel. Notwithstanding the foregoing, the holder ofa lien that secures post-petition homeowners’
‘association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition assessments; and (ii)
other post-petition amounts, such as legal fees, ifsuch post-petition amounts are incurred with respect to post-petition fees
and assessments, and are approved by the Court, ifincurred during the pendency ofthe bankruptcy case.

`This provision does not apply ita secured creditor does not tile a proof of claim.
77l7\l70tice ofLiS Plan prQ/ision mustbe providedby the Debtorto the secured c[edjtor in accordance withilj`ed. R. lBirdt[. P.77004.

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim.

lf the case is dismissed or converted without completion of all Plan payruents, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Those creditors holding secured claims that arc wholly unsecured and are within this class are as follows:

 

lCreditor Collateral

n lAmount ofSenior
ee, j ,_e ee ee, ,ee ,_ ee ;LiU)e
l-~ONE- , l , l ,e l ,,,,, ee

ll"air Market Value

 

7.10 Motions to Avoid Lien Pursuant to § 522(|').

The Bankruptcy Code allows certain liens to be avoided. lf a lien is avoided, the creditor‘s claim, to the extent allowed, will

Software Copyrig.ht (c) 1996-2018 Best Case, LLC - wwwrl)estcase.com llest Case Bankruptcy

l increased merely because the Plan projected a higher percentage payout based upon information available to the Debtor at 1

i2021, $1, 000. 00 by April 2022, and $1, 000. 00 by April 2023.

Failure to place any nonstandard provision in this section results 1n the nonstandard provision being void.

be treated as a general unsecured claim under Section 7.| l. 'l`he amount ofthe debt set forth in the Plan is Debtor’s estimate

and ifthe actual allowed claim is in a different amount. the unsecured amount to be treated pursuant to the Plan shall be the
amount due on the allowed claim,

lfthe case is dismissed or converted without completion of all Plan payments. the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

l)cbtor moves under § 522(f) to avoid the following liens that impair exemptions. Objcctions to this treatment must be filed
no later than founeen (l4) days before the confirmation hearing date. lfno timely objection is filed, the reliefrcquested may
bc granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property that the lien
impairs and the basis of`the licn_e.g.judicial lien, non-Pl\/lSl. etc.).

Creditor ‘ Property Subject to Lien Lien Amount to be Secured Type of Lien
Avoided Amount
W 7 7 Remaining
7-N0NE- 1 `

7.|]

Ceneral Unsccured Claims.

Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but not
limited to creditors’ unsecured claims arising by reason of lien avoidance or lien strip. rejection of executory contracts or
leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro rata basis
and shall be disbursed after payment of` other creditors. The amounts set forth as unsecured claims in Debtor’s schedules are
estimates only. and payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts.

8. Nonstandard l’|an Provisions

Nonstandard Plan Provisions.
The following Plan provisions will be effective only ifthere 1s a check 1n the box 1n Section 1.3 ofthe Plan.

1. The Debtor shall pay into the Plan for the payment of creditors a full payment within 30 days of filing this Plan or petition
and each subsequent payment on the same clay of each month thereafter for the duration of the Plan.

2. TAX CLA|MS: Notwithstanding section 7.8 of the Plan, any unscheduled secured claim filed by any taxing authority shall
be paid under the plan with the interest rate specified on the face of the claim.

3. SURRENDER COLLATERAL: ln the event any collateral securing a claim is subsequently surrendered, either before or
after confirmation, the creditor will then have 90 days from the date of surrender to amend their claim for any unsecured
1 deficiency amount, if any. ln the event that the creditor does not amend their claim, it is assumed that the claim has been
jsatisfied in full by the surrender, and the trustee shall not disburse any further payment to such creditor and any denciency
shall be discharged upon completion of the case. |n the event the automatic stay is lifted at any time during the case, the
creditor that was granted relief from the automatic stay will have 90 days from the date the stay is lifted to amend their claim 1
`for the deficiency amount, if any. ln the event the creditor does not amend their claim, the claim shall be deemed to have
been satisfied by the foreclosure, and the trustee will not disburse any further payments.

4. Du|y filed and allowed unsecured claims shall receive a pro-rata distribution after payment of all Priority, Secured and
administrative expenses. lf unsecured claims will not be paid in fu|l, neither payments nor duration of the Plan will be

the time the Plan was filed. The percentage payout to general unsecured creditors is just an estimate and the actual payout 1
may differ based on claims actually filed. Any balance remaining on dischargeable unsecured claims after the payments
provided for herein, shall be discharged

5. Creditors holding claims against the Debtor's real estate which are being treated pursuant to 11 U. S C.1322(b)(5) may
send monthly billing statements to the Debtor, but may not seek payment directly from the Debtor for any pre-petition claim, 1

6. Conf”trmation of this plan does not bar a party in interest from objecting to a claim.

7. Notwithstanding any other provision on this Plan, the Debtor(s) shall be entitled to the receipt and use of any income tax
refund received during the Plan, and shall not be required to turn it over to the Trustee, with the exception of $1, 000. 00
every year for the next 5 years in the following manner: $'l, 000. 00 by April 2019, $1, 000. 00 by April 2020, $1, 000. 00 by April

 

 

l certify that all nonstandard plan provisions are contained 1n this section of the Plan

Soft\vare Copyn`gln (c) l‘)96-201 8 llcst Case, LLC - \\\\\v`bestcasc.com Best C.'\se Bankruptcy

l

 
  

,, . w ___ ,W v,~ r_ Date:
Edgar Borrego 00787107
Debtors Attorney
State Bar No 70078?7'7107 TX 77

(

 

 

 

   
 

jCandy Domi guei 7
Debtor

Certilicatc of Scrviee

Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest.

Soflwarc Copyright (c) l9‘)()~20|8 Best Case, LL'C - \vw\v.l\c$tcasc.com

l!csl Casc Bankruptcy

United States Bankruptcy Court
Western l)istriet of Texas
ln re Candy Dominguez Case No.
Chapter 13

 

Debtor(s)

Certificate of Scrviec

The undersigned hereby certifies that the attached Chapter 13 Plan was served on 2 v f § r/F , to
the Debtor(s) Candy Dominguez at 13492 Emerald Falls Dr., El Paso, TX 79928. the Chapter 13
Trustee, Stuart C. Cox, 1760 N. Lee 'l`revino I)r.. F.l Paso, TX 79936, 'l`he United States Trustee, 615
E. l-louston, Suite 533, P.O. Box 1539. San Antonio. TX 78295-1539, and the entities listed on the

attached list, at the addresses listed, via electronic means as listed on the court’s ECF noticing system

Edgar Borregouf)W/W/
Miguel Flores 574

Attorney for Tanzy & Borrego Law Offices, P.L.L.C.

or by regular first class mail.

ACS
P.O. Box 7051
Utica, NY 13504-7051

Ally Financial
P.O. Box 130424
Saint Paul, MN 55113-0004

American InfoSource LP as agent for
T Mobile/T-Mobile USA. Inc.

P.O. Box 248848

Oklahoma City, OK 73124

Americredit Financial Services
P.O. Box 183853
Arlington, TX 76096-3853

AT&T Mobility II LLC
One AT&T Way, Suite 3A104
Bedminster, NJ 07921-2693

Attorney General

10th & Constitution N.W.
Main Justice Bldg. #5111
Washington, DC 20530

Capital One
P.O. Box 30285
Salt Lake City, UT 84130-0285

Capital One
P.O. Box 71083
Charlotte, NC 28272-1083

Carrington Mortgage Services, LLC
P.O. Box 5001
Westfield, IN 46074

Carrington Mortgage Services, LLC
P.O. Box 5001
Westfield, IN 46074

FHA/HUD
451 7th Street S.W.
Washington, DC 20410

GECU
P.O. Box 20998
El PaSO, TX 79998-0998

GECU
P.O. Box 20998
El Paso, TX 79998-0998

GM Financial
801 Cherry Street, Ste. 3500
Fort Worth, TX 76102

Internal Revenue Service

Special Procedures Staff - Insolvency
P.O. Box 7346

Philadelphia, PA 19101-7346

LVNV Funding LLC
P.O. Box 10587
Greenville, SC 29603-0587

Quantum3 Group
P.O. Box 788
Kirkland, WA 98083-0788

Santander Consumer USA Inc.
Bankruptcy Dept.

P.O. Box 560284

Dallas, TX 75356-0284

Synchrony Bank
P.O. Box 960061
Orlando, FL 32896

Synchrony Bank

c/O PRA Receivables Management, LLC
P.O. Box 41021

Norfolk, VA 23541-1021

Tax Assessor/Collector
P.O. Box 2992
El Paso, TX 79999

U . S . Attorney/FHA/HUD/IRS/VA
601 N.W. Loop 410

Suite 600

San Antonio, TX 78216

Veterans Administration

Attn: Support Services Division (243)
701 Clay Avenue

Waco, 'I‘X 76799-0001

